                  Case 20-11177-KBO            Doc 381       Filed 07/28/20         Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re                                             :
                                                      :            Chapter 11
                           1
    AKORN, INC., et al.,                              :
                                                      :            Case No. 20-11177 (KBO)
                    Debtors.                          :
                                                      :            (Jointly Administered)

PROVEPHARM, INC.’S LIMITED JOINDER TO MOTION OF FRESENIUS KABI AG
    TO RECLASSIFY CLAIMS PURSUANT TO BANKRUPTCY RULE 3013

            For the reasons set forth therein, Provepharm, Inc. (“Provepharm”) hereby joins that

portion of the Motion to Reclassify Claims Pursuant to Bankruptcy Rule 3013 [Docket No. 379]

(“Motion”)2 filed by Fresenius Kabi AG (“Fresenius”) which seeks to reclassify the Shareholder

Litigation Claims as Section 510(b) Claims, and to do so before the above-captioned Debtors’

Confirmation Hearing.




                   REMAINDER OF PAGE LEFT INTENTIONALLY BLANK




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
2
  Capitalized terms not otherwise defined herein have the meaning given them in the Motion.


{01591235;v1 }                                         -1-
                 Case 20-11177-KBO   Doc 381     Filed 07/28/20   Page 2 of 2




                                               ASHBY & GEDDES, P.A.

                                               /s/ William P. Bowden
                                               ___________________________________
                                               William P. Bowden (No. 2553)
                                               500 Delaware Avenue, 8th Floor
                                               Wilmington, DE 19899
                                               Telephone: (302) 654-1888

                                               and

                                               NORTON ROSE FULBRIGHT US LLP



                                               /s/Michael M. Parker
                                               Michael M. Parker
                                               State Bar No. 00788163
                                               michael.parker@nortonrosefulbright.com

                                               111 W. Houston Street, Suite 1800
                                               San Antonio, TX 78205-3792
                                               Telephone:    (210) 224-5575
                                               Facsimile:    (210) 270-7205

                                               COUNSEL FOR PROVEPHARM, INC.




{01591235;v1 }                            -2-
